Citation Nr: 0018113	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  95-07 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service September 1968 to 
September 1970.   

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to a total 
rating based on individual unemployability.

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


REMAND

A remand is required if further evidence or clarification of 
the evidence is essential for a proper appellate decision.  
See 38 C.F.R. § 19.9 (1999).  In June 1998, the Board denied 
a disability evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD) and remanded the claim 
of entitlement to a total rating based on individual 
unemployability (TDIU) to the RO for additional development 
to consist of a psychiatric examination and a social and 
industrial survey.  On review of the requested development, 
the Board finds that further development is required to 
clarify whether the veteran's service-connected PTSD alone 
renders him unemployable. 

Service connection is in effect for PTSD evaluated as 30 
percent disabling and postoperative pilonidal cysts evaluated 
as non compensably disabling.  The combined schedular rating 
for these disabilities is 30 percent.  In this case, a total 
disability evaluation may be assigned when the veteran is 
unable to secure or retain substantially gainful employment 
as a result of service-connected disability if one of his two 
service-connected disabilities is rated at least 40 percent 
and the combined rating must be 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (1999).  The combined 
disability rating of 30 percent does not meet the schedular 
requirements for entitlement to individual unemployability 
under 38 C.F.R. § 4.16(a).  However, pursuant to 38 C.F.R. § 
4.16(b) extraschedular consideration should be given to all 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth 38 C.F.R. § 4.16(a).  

In brief, the evidence of record reflects that between 1976 
and April 1994, the veteran had been evaluated, treated, and 
hospitalized for paranoid type schizophrenia (acute and 
chronic), bipolar disorder manic, rule out bipolar affective 
disorder, and rule out schizoaffective disorder, none of 
which are service-connected.  

A review of the April 1994 report of VA psychiatric 
examination reflects that the veteran is a high school 
graduate with 63 units of college credit.  After high school, 
the veteran worked in a packinghouse seasonally and then 
worked in a foundry for approximately one year.  After the 
service, he went to City College and then worked for two 
semesters as a teaching assistant.  Subsequently, he worked 
in a packinghouse for approximately one month.  He then did 
some construction work for the U.S. Forest Service seasonally 
for approximately five years.  He subsequently worked for the 
County of Fresno doing construction and maintenance work for 
3-4 months until his first psychiatric hospitalization in 
1976.  His last job was many years ago doing gardening work.  
That job only lasted two weeks.  He relates that since that 
time he has been on Social Security disability for 
psychiatric reasons.  The examiner reported a GAF score of 
60-65.  The examiner noted that it was certainly clear that 
the veteran suffers from a chronic mental illness, 
schizoaffective disorder.  However, he also has a number of 
symptoms fully consistent with posttraumatic stress disorder 
to the extent that the additional diagnosis of PTSD seems 
appropriate.  The examiner added that it was clear that the 
veteran's psychiatric symptoms have resulted in profound 
impairment in both his social and occupational functioning.  

In October 1995, the veteran underwent a VA examination for 
mental disorders.  The examination report reflects that the 
veteran had some residual paranoia since 1992, but otherwise 
"he was doing quite well."  He attended the VA Mental 
Health Clinic for medication on a monthly basis.  He 
medicated with Lithium, Prolixin, Klonopin, Vistaril, 
Cogentin, and Bromocriptine.  The diagnoses included: Axis I, 
schizoaffective disorder and posttraumatic stress disorder; 
Axis IV, psychological stressors - difficulties with 
interpersonal relationships; and Axis V - GAF score of 60.  
The report reflects that the veteran did not exhibit any 
signs or symptoms of schizoaffective disorder presently 
except for some underlying paranoia.  However, it was 
apparent that he was socially and occupationally impaired 
from his post-traumatic stress disorder.  The examiner opined 
that both of the psychiatric disorders played on each other.  

In August 1996, the veteran's counselor at the Vet Center 
wrote a treatment update letter.  The letter together with 
other Vet Center records reflect that the veteran was first 
seen at the Vet Center in January 1982 and began group 
therapy.  The current clinical observations per the 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
III-R) include Axis I- (1) post traumatic stress disorder, 
(2) chronic dysthymia, (3) occupational problem, and (4) 
interpersonal problem; Axis II- obsessive-compulsive traits; 
and Axis IV- psychosocial stressors of combat exposure, long 
term unemployment, and social isolation.  The severity was 
"5" and extreme.  The global assessment of functioning 
(GAF) score was 38.  The letter also reflects that the 
veteran was seriously industrially impaired and limited in 
his social adaptability.  

In relevant part, the report of the August 1998 VA 
psychiatric examination for compensation and pension purposes 
reflects that the veteran's performance on the cognitive 
examination was indicative of him being limited to moderately 
detailed instructions so that he could perform them while 
maintaining adequate attention and concentration.  The 
veteran medicated with Klonopin, Lithium, Prolixin, and 
Cogentin.  Based on the traditional usage of these 
medications, the examiner opined that it was a reasonable 
psychiatric opinion to consider the Klonopin as being the 
medication utilized for his PTSD and to consider Lithium, 
Prolixin, and Cogentin to be associated with his non service-
connected psychiatric illness.  The examiner reported that 
his patients are able to maintain high levels of functioning 
with full time employment while taking Klonopin.  The 
examiner noted that it appeared to him that clinicians have 
been treating the veteran's overall symptomatology and not 
discerning between the service-connected illness and the non-
service connected illness.  The Axis I diagnoses per the 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) include: 1) schizoaffective disorder manic versus bipolar 
affective disorder manic; 2) posttraumatic stress disorder; 
3) insomnia related to #1; and 4) alcohol dependence, in 
remission per patient history.  The GAF score was 45 with the 
highest over the past year unspecified.  The examiner noted 
that the combination of the hypomanic state and the 
posttraumatic stress symptomatology markedly impair the 
veteran's abilities to adequately interact with others and to 
adequately deal with normal daily stress.  The report does 
not indicate whether the veteran is unemployable; and if so, 
whether the unemployability is due exclusively to his 
service-connected PTSD.  

The October 1998 social and industrial survey reflects that 
there was no evidence of or report of problems with 
medications or his overall treatment for physical health 
issues or for mental health issues.  The report reflects that 
the veteran manages his own financial affairs and pays bills.  
He maintains an apartment.  He does his own grocery shopping, 
laundry, and minor cooking.  He cleans his apartment, manages 
his mail, and other daily routines associated with 
maintaining oneself in an independent fashion.  The report 
reflects that the veteran found it somewhat difficult to 
manage himself in sustained medium to large groups.  It gets 
to be too busy for him and he gets over stimulated.  In that 
regard, the social worker opined that the veteran would have 
difficulty in maintaining a vocational pursuit in most work 
situations today, because one of the main ways that one does 
do work is in a work group.  In summary, the social worker 
opined that the veteran was certainly limited as far as 
meeting his basic needs.  It was the opinion of the social 
worker that the veteran would not be able to work gainfully 
enough to make an adequate income to meet his daily needs of 
living or be able to function well enough to be gainfully 
employed.  The social and industrial survey does not 
distinguish the symptomatology associated with the service-
connected PTSD from that attributed to the non-service 
connected psychiatric illness that may or may not affect his 
employability.

After a review of the clinical evidence, the Board is unable 
to render an informed decision as to whether the veteran is 
entitled to a total rating based on unemployability due 
exclusively to his service-connected disabilities. 

Further, the record indicates that the veteran is in receipt 
of Social Security Disability benefits for a psychiatric 
illness.  Since these records may contain evidence relevant 
to the veteran's claim, VA is obligated to obtain this 
evidence and to give this evidence appropriate consideration 
and weight.  See Baker v. West, 11 Vet. App. 163 (1998); 
Counts v. Brown, 6 Vet. App. 473 (1994) (Duty to assist 
extends to readily apparent and relevant records). 

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1999), the Board determines that further development of the 
evidence is essential to avoid potential prejudice to the 
veteran before the claim is adjudicated by the Board, 
therefore, this case must be REMANDED to the RO for the 
following actions:

1. The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied 
upon concerning that claim.  Any 
records received should be 
incorporated into the claims folder. 

2. After obtaining the additional 
evidence as requested, the veteran 
should be afforded a VA mental 
disorders examination to discern 
whether the veteran is unemployable 
exclusively due to his PTSD.  If 
possible, the examiner is requested to 
distinguish which symptomatology is 
attributed to the PTSD from that 
symptomatology associated with any non 
service connected psychiatric illness.  
If the examiner is unable to 
distinguish that symptomatology 
attributed to the service-connected 
PTSD from any non-service connected 
disability, the examiner is requested 
to state that fact.  In rendering the 
above opinions, the examiner is 
requested to review the claims folder 
(to specifically include the 
compensation and pension examinations 
dated in April 1994, October 1995, and 
August 1998, as well as the Vet Center 
summary dated in August 1996 and the 
October 1998 social and industrial 
survey) and any additional records 
secured pursuant to paragraph #1 
above.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  The examination report 
should be typed.  

3. The RO should review the requested 
development and ensure that it has 
been completed.  If not, the 
incomplete examination or other 
development should be returned for 
completion.  

4. After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for a 
total rating based on individual 
unemployability.  If any benefit 
sought on appeal, for which a notice 
of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  In particular, the RO is 
asked to submit the case to the 
Director of the Compensation and 
Pension Service for extra-schedular 
consideration if the results of this 
remand show that the veteran has 
exceptional circumstances that warrant 
such consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

